DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 12/17/2021, the status of the claims are: claims 1-12 have been withdrawn from consideration based on the requirement for restriction dated 11/17/2021; claims 13-26 are pending; and no further claims have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-12 are cancelled as they have been withdrawn from consideration. 


Allowable Subject Matter
Claims 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for managing a Packet Data Network Connection in a wireless communications network using elements disposed in a Core Network of a wireless communications network. Each of the Independent claims 13, 19, 25, and 26, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference Jung et al. (US 2015/0230276 A1) discloses an operating method of a serving base station in wireless communication system.	The method comprises obtaining delay-tolerance information with respect to user equipment, and operating based on the delay-tolerance information. The delay-tolerance information indicates whether the user equipment is a delay-tolerant user equipment (UE), which allows a service delay. Provided is a delay-tolerance information-based operating method of user equipment in a wireless communication system. The method comprises generating delay-tolerance information and transmitting delay-tolerance information to a network. The delay-tolerance information indicates whether the user equipment is a delay-tolerant user equipment (UE), which allows a service delay. The network is operated based on the delay-tolerance information.

	An additional prior art reference, Basu-Mallick et al. (US 2015/0141030 A1) discloses performing radio resource management tasks in a communication system including at least a base station and a terminal. In order to avoid inconsistencies in executing the radio resource management tasks for the dual-priority devices, which may run a delay-tolerant and a normal application at the same time, when the device priority changes, the change is indicated to the base station either from the terminal or from the core network. The device priority may be indicated as an overall priority per device or as a priority per bearer configured for the device.
While the disclosure of Basu-Mallick substantially discloses the claimed invention it does not disclose and/or render obvious each and every limitation of the independent claims, thus, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411